Citation Nr: 0615530	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 2004.  This matter was 
originally on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.

At an RO local hearing held before a Decision Review Officer 
in July 2002, the veteran withdrew his claim of entitlement 
to a higher initial rating for service connected 
pseudofolliculitis barbae.  A statement to that effect was 
prepared at the hearing and is of record.  During a 
subsequent RO local hearing held in March 2004, the veteran 
withdrew his claim of entitlement to service connection for 
post-traumatic stress disorder.   


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is competent medical evidence of record that shows 
that the veteran's currently diagnosed depressive disorder is 
not causally related to an incident of his active service. 


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in March 2002, June 
2004, and March 2005, the RO and Appeals Management Center 
(AMC) advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The VCAA notices 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The veteran was advised to identify all healthcare 
providers, VA and non-VA, inpatient and outpatient, who had 
treated him for his depression since service in accordance 
with the Board's December 2004 Remand.  The Board also 
recognizes that the June 2004 and March 2005 VCAA notices 
specifically requested that the veteran provide any evidence 
in his possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in June 2004 and March 2005 that he 
should provide any evidence in his possession that pertained 
to his claim per § 3.159(b)(1) was not given prior to the 
first AOJ adjudication of the claim, the case was 
reconsidered again in October 2005 and the Supplemental 
Statement of the Case (SSOC) was provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the claim would not be prejudicial error to the 
veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (providing that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
August 2002 rating decision, March 2003 Statement of the Case 
(SOC), June 2004 SSOC, and October 2005 SSOC, which included 
a discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach the decision.  The SOC and SSOCs provided the veteran 
with notice of laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  In so 
concluding, the Board also finds that the December 2004 
Remand instruction directing the AMC to ensure that all 
notification required by 38 U.S.C.A. § 5103(a) is fully 
complied with has been satisfied.  (Dingess/Hartman was 
handed down after this appeal was certified to the Board in 
November 2005.)

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records, personnel 
records, and VA treatment records.  As previously noted, the 
RO afforded the veteran local hearings in July 2002 and March 
2004.  Lastly, the AMC afforded the veteran a VA examination 
in September 2005 and obtained a medical opinion on the 
etiology of the claimed depressive disorder.  The veteran has 
not made the RO, AMC, or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  In addition, the Board finds that 
the AMC complied with the Board's December 2004 Remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
the Board will proceed with appellate review.     

According to testimony presented at the March 2004 hearing 
and statements of record, the veteran contends that he has a 
depressive disorder as a result of being unable to make a 
career of the military due to a bar to reenlistment that he 
received in July 1979.  The veteran testified that he 
received an Article 15 from his captain and first sergeant 
due to being on a shaving profile, and that this Article 15 
was the cause of him receiving a bar to his reenlistment.  
The veteran contends that he was mistreated or harassed 
during service due to his skin disorder.  

Service medical records showed that the veteran suffered from 
psuedofolliculitis barbae in service for which service 
connection has been established.  The veteran was put on 
shaving profiles several times during his service.  No 
complaints or findings of a depressive disorder are 
documented in the records.  

Personnel records showed that the reason for the veteran's 
discharge was noted to be "completion of required service."  
It was further noted that he was not eligible for immediate 
reenlistment unless waiver consideration was permissible and 
granted.  A Bar to Enlistment Certificate dated in January 
1979 noted the reason for the bar to his reenlistment was 
based on numerous counseling sessions that failed to produce 
any change in the veteran's attitude or job performance.  It 
was concluded that because of the veteran's job performance, 
he should be barred from reenlistment.  The veteran's 
accompanying statement contained no comments related to his 
current contentions.  There were also no Article 15s noted in 
his personnel file in regards to having or not having a 
shaving profile.  

VA treatment records dated from September 2001 to July 2005 
showed beginning in September 2001, diagnoses of symptoms of 
depression and alcohol dependence, noted as in early 
remission on Axis I by a clinical nurse specialist.  
Thereafter, an October 2001 record showed that Dr. D.W. 
provided diagnoses of depression, not otherwise specified and 
alcohol dependence on Axis I.

 In a February 2004 letter, Dr. M.G. reported that the 
veteran began seeking chemical dependency (alcohol) treatment 
at the VA Medical Center in March 2001, and that he began 
treatment for depression in the outpatient mental health 
clinic in October 2001.  Dr. M.G. noted that the veteran had 
advised him that he wanted to make a career of the military 
but that he kept getting cited for not shaving by his 
superiors even though he was exempted from shaving by a 
profile.  Dr. M.G. further noted that the veteran reported 
that he "gave up eventually, and did not re-enlist" which 
the veteran described as a major life disappointment and a 
factor that led to his depression.  Dr. M.G. opined that it 
was reasonable to conclude that the foregoing experience 
described was a significant factor in causing the veteran's 
problem with depression for which he was still being treated. 

The September 2005 VA examination report shows that the 
examiner reviewed the claims file.  Dr. G.V. provided 
diagnoses of alcohol dependence (in remission) and depressive 
disorder not otherwise specified on Axis I.  Dr. G.V. opined 
that the veteran's depressive disorder was not at least as 
likely as not related to his period of active duty service, 
that the depressive disorder was not preexisting service and 
therefore was not aggravated thereby, and that the depressive 
disorder was not proximally due to the result of or 
aggravated by the service-connected psuedofolliculitis 
barbae.  Dr. G.V. opined that the veteran's depressive 
disorder was more likely the result of his long history of 
alcohol dependence and resulting disruption of his personal 
life, loss of license, and other consequences, including 
legal consequences of this long-standing problem.  Dr. G.V. 
added that it was well known that a long-standing history of 
alcohol dependency could lead to mood and anger problems as 
well as chronic sleep disturbance.  Dr. G.V. certified that 
his opinion was based on his interview with the veteran and 
review of the veteran's past psychological testing and past 
interactions and examinations by his psychiatrist, treating 
psychologists, and therapists.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The medical evidence of record shows that the veteran is 
currently diagnosed with 
depressive disorder.  There is favorable and unfavorable 
medical opinion evidence that addresses whether the 
depressive disorder is related to the veteran's active 
service.  The Board must therefore weigh the credibility and 
probative value of these opinions, and in so doing, the Board 
may favor one medical opinion over the other.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  
The Board accords greater evidentiary weight to Dr. G.V.'s 
unfavorable opinion than Dr. M.G.'s favorable opinion because 
it is based on a review of the claims folder, examination of 
the veteran, supported by a rationale, and found to be 
persuasive when considered with the rest of the evidence of 
record.  Whereas Dr. M.G. did not have the benefit of a 
review of the veteran's entire claims file.  Also, Dr. M.G.'s 
opinion is based on a history provided by the veteran that is 
not supported by the service medical records and personnel 
records, which show treatment in service for 
psuedofolliculitis barbae and shaving profiles but absent 
evidence the veteran was ever cited for failure to shave by 
his superior officers, and which show that the veteran was 
barred from reenlistment due to his job performance.  A 
medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrence described.  Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Consequently, Dr. M.G.'s opinion does not 
constitute competent medical evidence of a link between the 
veteran's depressive disorder and his active service.  

As for the veteran's opinion on the cause of his depressive 
disorder, the Board notes that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the veteran is not a medical expert, 
his assertion of a relationship between his depressive 
disorder and his service cannot constitute competent evidence 
of such a relationship.  For the foregoing reasons, the Board 
finds Dr. G.V.'s unfavorable opinion dispositive on the 
medical question of whether the claimed disorder is related 
to service.  Accordingly, service connection for depressive 
disorder is not warranted.  


ORDER

Service connection for depressive disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


